IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-88,486-01


                                  IN RE DARRIN DAVIS, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                               CAUSE NO. 18-CCR-201767
                              FROM FORT BEND COUNTY


        Per curiam.

                                               ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he attempted to file a pre-trial application for a writ

of habeas corpus seeking a bond reduction hearing with the Fort Bend County Clerk, but that the

Clerk has refused to file the writ and deliver it to the county court because it does not contain the

offense date. Relator alleges that he does not have discovery in the case because no complaint has

been filed.

        In these circumstances, additional facts are needed. Respondent, the County Clerk of Fort

Bend County, is ordered to file a response, which may be made by providing proof that Relator’s
                                                                                                      2

writ of habeas corpus has been filed, and the date upon which it was filed, or stating that Relator has

not filed an application for a writ of habeas corpus in Fort Bend County. If Relator has attempted

to file a writ of habeas corpus in Fort Bend County, but the writ has not been accepted for filing or

delivered to a county court, the response shall state why not, and shall provide the legal justification

for not accepting the writ for filing. This application for leave to file a writ of mandamus shall be

held in abeyance until Respondent has submitted the appropriate response. Such response shall be

submitted within 30 days of the date of this order.



Filed: June 13, 2018
Do not publish